No. 51	                        October 5, 2017	15

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                      MICHAEL R. HAYNES,
                        Petitioner on Review,
                                  v.
                     BOARD OF PAROLE AND
                   POST-PRISON SUPERVISION,
                       Respondent on Review.
                     (CA A162586, SC S064442)

    On review from the Court of Appeals.*
    Argued and submitted May 12, 2017.
   Marc D. Brown, Chief Deputy Defender, Salem, argued
the cause and filed the briefs for the petitioner on review.
Also on the briefs was Ernest G. Lannet, Chief Defender,
Office of Public Defense Services.
   Ryan Kahn, Assistant Attorney General, Salem, argued
the cause and filed the brief for the respondent on review.
Also on the brief were Ellen F. Rosenblum, Attorney General
and Benjamin Gutman, Solicitor General.
  Before Balmer, Chief Justice, and Kistler, Walters, Landau,
Nakamoto, Flynn, and Duncan, Justices.**
    FLYNN, J.
    The order of dismissal of the Court of Appeals is affirmed.




______________
	**  On judicial review of a Final Order of the Board of Parole and Post-Prison
Supervision, dated May 4, 2016.
	   **  Brewer, J., retired June 30, 2017, and did not participate in the decision of
this case.
16	                                             Haynes v. Board of Parole

     Case Summary: ORS 163.105 provides that a person convicted of aggravated
murder and sentenced to life imprisonment without the possibility of parole may
seek a determination by the Board of Parole and Post-Prison Supervision, after
serving a minimum term, that he or she should have the terms of their confine-
ment modified to allow for the possibility of parole. Petitioner sought such a deter-
mination from the board, but the board denied his request. Petitioner wished
to seek judicial review of the board’s decision, as provided in ORS 144.335, but
his court-appointed lawyer did not file his petition for review within the time-
line provided in that statute, and the Court of Appeals dismissed the petition.
Petitioner sought review of the dismissal in the Supreme Court, arguing that
the lawyer’s failure to file a timely petition constituted a violation of his right to
adequate counsel in the judicial review, the existence of which right he inferred
from the fact that he was statutorily entitled to the assistance of counsel in the
review proceeding. Citing State ex rel Juv. Dept v. Geist, 310 Or 176, 796 P2d 1193
(1990), and the Due Process Clause of the Fourteenth Amendment to the United
States Constitution, petitioner argued that the appropriate and required remedy
for that violation was reversal of the dismissal and allowance of a late judicial
review process. Held: Assuming that petitioner has a statutory right to adequate
counsel on review, the remedy he seeks – excusing the jurisdictional requirement
of a timely petition for review – is not an appropriate remedy under state law,
given the strict filing deadline that the legislature has set; neither does the Due
Process Clause dictate a different result given the source of petitioner’s right to
counsel and the nature of the judicial review proceeding at issue.
      The order of dismissal of the Court of Appeals is affirmed.
Cite as 362 Or 15 (2017)	17

	       FLYNN, J.
	        Petitioner seeks judicial review of a final order of
the Board of Parole and Post-Prison Supervision that denied
his petition to change the terms of his life imprisonment
to allow for the possibility of release. The Court of Appeals
dismissed the case because petitioner’s appointed counsel
missed the deadline for filing a petition for judicial review
in that court. We allowed review to consider whether peti-
tioner, who is statutorily entitled to be assisted by counsel
on review, should or must be allowed to proceed with his
untimely petition for review when the late filing was entirely
due to neglect by appointed counsel.
	        Petitioner argues that his statutory right to counsel
must be construed as a right to adequate counsel, that he
was denied that statutory right when his counsel missed the
filing deadline for judicial review, and that this court should
address the statutory violation by excusing the untimely fil-
ing. Petitioner also contends that a denial of judicial review
under these circumstances violates his right to due process
under the Fourteenth Amendment of the United States
Constitution and that this court must allow a delayed appeal
to vindicate petitioner’s due process rights.
	         We conclude that petitioner is not entitled to the
relief that he seeks. Jurisdiction for judicial review of a
board order is a creation of statute, ORS 144.335, and that
jurisdiction depends upon filing a petition for review within
the time period provided in the statute. Even if petitioner is
correct that he has a statutory right to adequate counsel on
review which has been denied because of appellate counsel’s
late filing, he is not correct that the appropriate remedy is
to excuse the jurisdictional requirement of a timely petition.
We also conclude that the federal constitution does not dic-
tate a different result, because the nature of the administra-
tive judicial review process is such that state law is the only
source of both petitioner’s right to judicial review and his
right to the assistance of counsel on review.
    I.  FACTS AND PROCEDURAL BACKGROUND
	       Petitioner is serving a sentence of life imprisonment
without possibility of parole or release for a 1986 aggravated
18	                                             Haynes v. Board of Parole

murder. At petitioner’s request, the board held a hearing to
determine if petitioner “is likely to be rehabilitated within
a reasonable period of time” and, if so, to change the terms
of his confinement to “life imprisonment with the possibil-
ity of parole, or work release.” See ORS 163.105 (1985).1 The
board found that petitioner failed to prove that he is likely to
be rehabilitated within a reasonable time, petitioner sought
administrative review, and the board issued a final order
adhering to its decision.
	        Upon learning that the board had issued its final
order, petitioner contacted the Office of Public Defense
Services (OPDS) to pursue judicial review on his behalf.2
Although OPDS assured petitioner that it would file a
petition for review, due to a calendaring error, the lawyer
assigned to petitioner’s case filed the petition six days after
the statutory deadline. The Court of Appeals, on its own
motion, dismissed review based on the untimely filing.
	        Petitioner filed a motion for reconsideration in which
he argued that the untimely filing should be excused, given
that it was entirely the fault of appointed counsel. The Court of
Appeals denied reconsideration, and this court allowed review.
                       II. DISCUSSION
	        Petitioner’s arguments rest on the initial premise
that his statutory right to the assistance of counsel to pur-
sue judicial review of the board’s order is a right to adequate
assistance of counsel. To vindicate that right, petitioner
argues, the court should allow additional time to file a peti-
tion for review when appointed counsel fails to timely file a
petition. According to petitioner, the court has authorized
similar relief to address inadequate representation in other
	1
       ORS 163.105 describes the process by which certain defendants who have
served a minimum period of confinement for aggravated murder may be deter-
mined to be eligible to have the terms of their confinement changed from life
imprisonment without the possibility of parole to life imprisonment with the
possibility of parole. Throughout the opinion, we rely on ORS 163.105 (1985),
the version of the statute in effect at the time petitioner committed his crime.
See Janowski/Fleming v. Board of Parole, 349 Or 432, 437, 245 P3d 1270 (2010)
(looking to version of ORS 163.105 in effect at the time of the prisoners’ crimes to
determine rights related to parole eligibility).
	2
       The legislature has specified that the Public Defense Services Commission,
which governs OPDS, “shall provide for the representation of financially eligible per-
sons petitioning for review” of board orders of the type at issue here. ORS 144.337(1).
Cite as 362 Or 15 (2017)	19

contexts and should do so in the “murder-review” context
as well.3 Petitioner also argues that he is entitled to that
remedy as a matter of the due process guaranteed by the
Fourteenth Amendment to the United States Constitution.4
A.  The Murder Review Statutory Framework
	        As context for petitioner’s arguments, we begin
with a brief overview of the murder-review process. At the
time petitioner committed his crime, ORS 163.105(1) (1985)
provided that a person convicted of aggravated murder, if
not sentenced to death, shall be sentenced to “life impris-
onment” and ordered “confined for a minimum of 30 years
without the possibility of parole, release on work release or
any form of temporary leave or employment at a forest or
work camp.” After 20 years, however, the prisoner becomes
eligible for a “murder-review” hearing, at which the board
considers whether to change the terms of the prisoner’s con-
finement to “life imprisonment with the possibility of parole
or work release.” ORS 163.105(2), (3) (1985).5
	3
        Both parties refer to hearings pursuant to ORS 163.105 as “murder review”
hearings, and we adopt that terminology for this opinion.
	4
       Petitioner’s constitutional argument relies on the Due Process Clause of
the Fourteenth Amendment. Neither the Sixth Amendment to the United States
Constitution nor Article I, section 11, of the Oregon Constitution guarantees
a right to counsel outside of criminal prosecutions, and we have held that the
Oregon Constitution contains no due process clause. See State ex rel Juv. Dept. v.
Geist, 310 Or 176, 188 n 13, 796 P2d 1193 (1990).
	5
        ORS 163.105 (1985) provided, in relevant part:
    	     “(1)  * * * If sentenced to life imprisonment, the court shall order that the
    defendant shall be confined for a minimum of 30 years without possibility of
    parole, release on work release or any form of temporary leave or employment
    at a forest or work camp.
    	 “(2) At any time after 20 years from the date of imposition of a mini-
    mum period of confinement pursuant to subsection (1) of this section, the
    State Board of Parole, upon the petition of a prisoner so confined, shall hold
    a hearing to determine if the prisoner is likely to be rehabilitated within a
    reasonable period of time. The sole issue shall be whether or not the prisoner
    is likely to be rehabilitated within a reasonable period of time.
    	     “* * * * *
    	 “(3)  If, upon hearing all of the evidence, the board, upon a unanimous
    vote of all five members, finds that the prisoner is capable of rehabilitation
    and that the terms of the prisoner’s confinement should be changed to life
    imprisonment with the possibility of parole, or work release, it shall enter an
    order to that effect and the order shall convert the terms of the prisoner’s con-
    finement to life imprisonment with the possibility of parole or work release.
    Otherwise the board shall deny the relief sought in the petition.”
20	                                Haynes v. Board of Parole

	        If, after such hearing, the board denies a prisoner’s
petition to change the terms of confinement, the prisoner
has a right to seek judicial review of the board’s order. ORS
144.335(1). One of the conditions for seeking judicial review
is that the petition for review of the board’s order “shall”
be filed “within 60 days after the date the board mails the
order.” ORS 144.335(4). Finally, and at the core of petitioner’s
argument, “the Public Defense Services Commission shall
provide for the representation of financially eligible persons
petitioning for review” of the board’s order. ORS 144.337(1).
B.  The Nature of the Right to Counsel on Review
	        According to petitioner, that statutory right to rep-
resentation by counsel “implicitly requires * * * the provision
of adequate counsel.” (Emphasis in original.) For that prem-
ise, petitioner relies primarily on State ex rel Juv. Dept. v.
Geist, 310 Or 176, 796 P2d 1193 (1990), in which we held
that the statutory right to counsel applicable in a termina-
tion of parental rights case is a right to “adequate” counsel.
In Geist, the mother whose parental rights were at stake
was provided counsel under a statute that guaranteed indi-
gent parents in termination cases a right to “an attorney
to represent them at state expense.” Id. at 180 n 3. The
court-appointed lawyer who represented the mother at the
termination hearing had been recently removed from a list
of lawyers who were qualified to represent clients in such
proceedings, and the lawyer moved to withdraw. The court
denied the lawyer’s motion to withdraw and ultimately ter-
minated the mother’s parental rights.
	        On appeal, the mother challenged the termination
judgment on the ground that she had been denied adequate
representation of counsel. The Court of Appeals “assumed
that the legislature intended a statutory right to counsel to
include a right to adequate counsel,” and this court expressly
agreed with that premise. Id. at 185. We also concluded
that, “[a]bsent an express legislative procedure for vindicat-
ing the statutory right to adequate counsel, this court may
fashion an appropriate procedure.” Id.
	        Generalizing from the holding in Geist, petitioner
argues that any statute that grants a right to state-provided
counsel implicitly grants a right to adequate counsel, because
Cite as 362 Or 15 (2017)	21

granting a right to counsel would be a pointless legislative
exercise if the right could be satisfied by counsel who is not
adequate to fill that role. As intuitively sound as that proposi-
tion may seem in the abstract, however, our more recent deci-
sion in Dept. of Human Services v. T. L., 358 Or 679, 687-693,
369 P3d 1159 (2016), suggests that we will not simply assume
that every statutory right to counsel necessarily grants a
right to adequate counsel. In T. L., although the parties and
the Court of Appeals had accepted that the rationale of Geist
extends to counsel appointed to represent parents in depen-
dency proceedings other than termination, we undertook to
“independently address” that proposition. Id. at 687. In doing
so, we focused on factors that the court uses to determine
whether the “nature of particular juvenile proceedings and
due process require the appointment of counsel.” Id. at 691-
93. Considering those factors in the particular context of a
proceeding to change a child’s permanency plan away from
reunification with the parents, we concluded, based on “the
complex nature of the legal and factual issues, and the grav-
ity of the interests at stake,” that appointed counsel in such
proceedings “must be adequate.” Id. at 693.
	        Moreover, as Geist illustrates, even when the court
accepts the proposition that the legislature granted a right to
adequate counsel, the more pertinent inquiry is “what stan-
dard of adequacy” should apply. 310 Or at 187. In Geist, the
court rejected the mother’s argument that the court should
evaluate her attorney’s performance under the standard of
adequate representation that the court employs in criminal
cases to protect a criminal defendant’s constitutional right
to counsel. Id. Instead, the court concluded that the flexible
standard of “fundamental fairness” is the proper standard
for deciding whether parents have received adequate repre-
sentation in a termination case.6 Id. at 188-90. Under that
standard, this court determined, the mother received ade-
quate assistance of counsel in the termination proceeding.
Id. at 194.

	6
       Geist emphasizes that, in general, “fundamental fairness requires that
appointed counsel exercise professional skill and judgment,” but that “the search
for a single, succinctly-stated standard of performance, objectively applicable to
every case, is ‘a fool’s errand.’ ” 310 Or at 190 (quoting Krummacher v. Gierloff,
290 Or 867, 874, 627 P2d 458 (1981)).
22	                                  Haynes v. Board of Parole

	        Petitioner does not meaningfully analyze whether
and to what extent ORS 144.337(1) grants a right to ade-
quate counsel to assist with the judicial review of petitioner’s
parole board order, and ultimately we need not decide those
questions in this case. That is so because, even if counsel’s
failure to timely file the petition for review denied peti-
tioner the right to counsel granted by ORS 144.337(1), as
discussed below, that denial does not justify the remedy of a
late review process—the only remedy that petitioner seeks.
C.  The Remedy of a Late Review Process
	        As indicated above, petitioner contends that this
court should reverse the dismissal of his petition for review
as the remedy for his attorney’s failure to provide adequate
representation on review. He argues that this remedy fol-
lows from existing state-law principles and, alternatively,
that the remedy is required as a matter of due process under
the Fourteenth Amendment. As is our custom, we consider
petitioner’s subconstitutional arguments before considering
his constitutional (due process) arguments. See, e.g., State
v. Barrett, 350 Or 390, 398, 255 P3d 472 (2011) (describing
court’s usual practice).
      1.  Late review as a remedy under Oregon law
	          For his argument that this court can and should
authorize a late petition for review when a prisoner’s counsel
fails to file a timely petition for review, petitioner again relies
primarily on Geist—specifically on the court’s conclusion
that “[a]bsent an express legislative procedure for vindicat-
ing the statutory right to adequate counsel, this court may
fashion an appropriate procedure.” 310 Or at 185. Petitioner
argues that Geist requires the court to fashion an “appro-
priate procedure” to vindicate the assumed violation of his
right to counsel under ORS 144.337(1). Petitioner contends
that here, where counsel’s inadequacy deprives petitioner of
any opportunity to obtain judicial review of the board’s final
order, a delayed judicial review is an “appropriate remedy”
because it is the sole remedy that can vindicate his right.
	         We conclude that allowing an untimely petition for
review is not an appropriate remedy for counsel’s failure to
file a petition for judicial review within the time limit set by
Cite as 362 Or 15 (2017)	23

the legislature. The judicial review process that petitioner
seeks exists because the legislature conferred jurisdiction on
the Court of Appeals to review the administrative decisions
of the board. We have repeatedly held that when the legisla-
ture confers jurisdiction on the courts to review an agency’s
final order, the courts’ jurisdiction depends upon the timely
filing of a petition for review. See, e.g., Ososke v. DMV, 320
Or 657, 661, 891 P2d 633 (1995) (“[T]he untimely filing of a
petition for judicial review of a final order of DMV is a juris-
dictional defect.”); 1000 Friends of Oregon v. LCDC (Clatsop
Co.), 301 Or 622, 632, 724 P2d 805 (1986) (“The Court of
Appeals’ jurisdiction to review LCDC orders is purely stat-
utory and depends for its existence on the timely filing of a
request for review from a final order.”); cf. State v. Harding,
347 Or 368, 373, 223 P3d 1029 (2009) (“Because defendant’s
notice of appeal was not timely filed, neither the Court of
Appeals nor this court has jurisdiction over the trial court
judgment challenged by defendant in this case.”).
	         To be sure, the legislature can and does create
exceptions to the timelines that it sets for obtaining judicial
review. See, e.g., ORS 138.071(5) (permitting defendant in
criminal case to file late direct appeal if he or she shows a
colorable claim of error and “that the failure to file a timely
notice of appeal is not attributable to the defendant person-
ally”); ORS 138.650(2)(a) (same, for review of post-conviction
claims). But there are no statutory exceptions to the juris-
dictional time limit in ORS 144.335(4), which requires
that, if a person “seeks judicial review of a final order of the
board, the person shall file a petition for judicial review with
the Court of Appeals within 60 days[.]” The statute does not
provide, for example, that the person shall file the petition
for review within 60 days “except for good cause” or “unless
the person was denied the assistance of counsel,” and we
decline to construe the separate grant of a right to counsel
in ORS 144.337(1) as implicitly creating an exception to the
jurisdictional time limits.
	       Nevertheless, petitioner argues that Geist offers a
path around that statutory jurisdictional obstacle. Although
he recognizes that Geist did not authorize jurisdiction over
an untimely appeal, petitioner urges us to understand Geist’s
24	                                             Haynes v. Board of Parole

holding—that the court “may fashion an appropriate
procedure” to vindicate a statutory right to adequate
counsel—as rooted in principles of equity that apply here as
well. Petitioner observes that Geist, in a footnote following
the quoted holding, cites to cases arising in equity. See Geist,
310 Or at 185 n 11 (citing Stan Wiley v. Berg, 282 Or 9, 21-23,
578 P2d 384 (1978), and Day v. Griffith, 283 Or 393, 403,
584 P2d 261 (1978)). According to petitioner, the balance of
equities here clearly favors excusing his untimely filing, so
this court should allow a late filing as a matter of equity.
However, petitioner identifies no authority for his proposi-
tion that equitable principles make it appropriate for this
court to override time limits on statutory appellate jurisdic-
tion, and we are aware of none.7 Given the strict time limits
that the legislature has imposed when creating jurisdiction
for judicial review of board orders, allowing a late review is
not an “appropriate procedure” to vindicate petitioner’s stat-
utory right to counsel.
	         Petitioner next argues that the murder-review pro-
cess is similar enough to a criminal proceeding that we
should provide the same remedy for his counsel’s failure to
file a timely petition for review as we have approved for the
failure of a criminal defendant’s counsel to file a timely direct
appeal of the criminal conviction. He relies on Shipman
v. Gladden, 253 Or 192, 453 P2d 921 (1969), in which the
petitioner sought post-conviction relief after his criminal
defense counsel failed to file a timely direct appeal from the
petitioner’s criminal conviction, and this court approved
the remedy of a delayed appeal. Petitioner is correct that
	7
       Petitioner recommends the doctrine of equitable tolling as roughly apropos,
relying on the Supreme Court’s description of that doctrine in Lozano v. Montoya
Alvarez, ___ US ___, 134 S Ct 1224, 1231-32, 188 L Ed 2d 200 (2014): “[E]quitable
tolling pauses the running of, or ‘tolls,’ a statute of limitations when a litigant has
pursued his rights diligently but some extraordinary circumstance prevents him
from bringing a timely action.” The Supreme Court has emphasized, however,
that the doctrine is not used to avoid time bars that are jurisdictional. See United
States v. Kwai Fun Wong, ___ US ___, 135 S Ct 1625, 1631, 191 L Ed 2d 533 (2015)
(explaining that doctrine of equitable tolling can pause the running of a statute
of limitations in actions between private parties and suits against the United
States under a statute waiving sovereign immunity, unless Congress “made the
time bar at issue jurisdictional”); Bowles v. Russell, 551 US 205, 214, 127 S Ct
2360, 168 L Ed 2d 96 (2007) (explaining that “timely filing of a notice of appeal in
a civil case is a jurisdictional requirement” and that “Court has no authority to
create equitable exceptions to jurisdictional requirements”).
Cite as 362 Or 15 (2017)	25

Shipman illustrates an exception to the rule that the court
will not consider appeals filed outside of the timelines set by
the legislature. However, the exception is entirely a product
of the context in which Shipman arose.
	        First, the Shipman court concluded that criminal
defendants have a right under the Fourteenth Amendment
to the effective assistance of counsel in an appeal as of right
from a criminal conviction. 253 Or at 198-99 (citing Anders
v. California, 386 US 738, 87 S Ct 1396, 18 L Ed 2d 493
(1967); Douglas v. California, 372 US 353, 83 S Ct 814, 9 L Ed
2d 811 (1963); Griffin v. Illinois, 351 US 12, 76 S Ct 585, 100
L Ed 891 (1956)); see also Evitts v. Lucey, 469 US 387, 396,
105 S Ct 830, 83 L Ed 2d 821 (1985) (confirming, 16 years
after Shipman, that a criminal defendant’s appeal as of
right from the conviction “is not adjudicated in accord
with due process of law if the appellant does not have the
effective assistance of an attorney”).8 Thus, as we held in
Shipman, when the state denied the petitioner direct appel-
late review of his criminal conviction due to the “culpable
neglect of counsel,” he was deprived of a right guaranteed by
the Fourteenth Amendment, and the state was required to
“provide a remedy adequate to restore the impaired right.”
253 Or at 203.
	        Second, the court in Shipman explained that the
relief the petitioner sought was available as a matter of
Oregon law under the Post-Conviction Hearing Act, which
directs the court to grant relief for a denial of a criminal
defendant’s constitutional rights in either the trial or the
appellate courts. Id. (citing ORS 138.530). The court empha-
sized that the act specifically “provides that the relief which
a court may grant includes ‘* * * such other relief as may be
proper and just’ ” and concluded that the legislature intended
“such other relief” to include the remedy of a delayed appeal.
Id. at 204 (quoting ORS 138.520).

	8
      The earlier right-to-counsel cases, on which Shipman relied, tended to
derive support from both the Due Process and Equal Protection Clauses of the
Fourteenth Amendment. Evitts, 469 US at 403 (quoting Bearden v. Georgia, 461
US 660, 665, 103 S Ct 2064, 76 L Ed 2d 221 (1983), for the proposition: “Due
process and equal protection principles converge in the Court’s analysis in these
cases.”). Evitts, however, announced a right to effective assistance of counsel
derived entirely from the Due Process Clause.
26	                                Haynes v. Board of Parole

	        The relief afforded to the petitioner in Shipman
thus was rooted in two sources of authority that do not exist
here: the due process right to effective assistance of coun-
sel in appeals as of right from a criminal conviction and an
express statutory directive that the court provide relief to
vindicate that constitutional right. Here, no statute pro-
vides, or directs the court to provide, relief from the juris-
dictional requirement that petitioner file a timely petition
for judicial review of a parole board order. Moreover, as we
will explain below, petitioner has no constitutional right to
judicial review of the board’s decision or to the assistance of
counsel in challenging that decision. Thus, Shipman does
not alter our conclusion that allowing review to proceed
outside of the jurisdictional time limit is not an “appropri-
ate procedure” to vindicate petitioner’s statutory right to
counsel.
      2.  Late review as a remedy required by the Due Process
          Clause
	        Petitioner also contends that this court must make
an exception to the 60-day jurisdictional deadline in order
to prevent a violation of petitioner’s right to due process.
According to petitioner, because the Oregon legislature has
granted a right to judicial review of the board’s order, peti-
tioner has a due process right to that judicial review that
cannot be denied on the basis of “a calendaring error on the
part of his appellate counsel, a state actor.” We disagree.
	         The Due Process Clause of the Fourteenth Amend-
ment guarantees that no state shall “deprive any person of
life, liberty, or property, without due process of law.” Thus,
in evaluating a claimed due process violation, the thresh-
old inquiry “is whether the state has deprived a person of a
liberty or property interest within the meaning of the Due
Process Clause.” Stogsdill v. Board of Parole, 342 Or 332,
336, 154 P3d 91 (2007) (citing Wilkinson v. Austin, 545 US
209, 224, 125 S Ct 2384, 162 L Ed 2d 174 (2005)); see also
Greenholtz v. Nebraska Penal Inmates, 442 US 1, 7, 99 S Ct
2100, 60 L Ed 2d 668 (1979) (looking to the nature of the
claimed interest to determine if the Due Process Clause
applies). If “there exists a liberty or property interest of
which a person has been deprived,” the second inquiry is
Cite as 362 Or 15 (2017)	27

“whether the procedures followed by the State were consti-
tutionally sufficient.” Swarthout v. Cooke, 562 US 216, 219,
131 S Ct 859, 178 L Ed 2d 732 (2011).
         a.  Protected liberty interest
	        At the threshold step of the analysis, we accept peti-
tioner’s premise that ORS 163.105 (1985) confers a constitu-
tionally significant “liberty interest” in having a sentence of
life without the possibility of parole changed to permit the
possibility of parole. Although “[t]here is no right under the
Federal Constitution to be conditionally released before the
expiration of a valid sentence,” state parole statutes can cre-
ate a constitutionally protected liberty interest. Swarthout,
562 US at 220. It is not enough, however, that a state offers
the mere “possibility” of parole; rather, a protected liberty
interest is created only when the statute uses mandatory
language that “creates a presumption that parole release
will be granted” when certain necessary findings have been
made. Board of Pardons v. Allen, 482 US 369, 377-78, 107 S Ct
2415, 96 L Ed 2d 303 (1987) (quoting Greenholtz, 442 US at
12); see also Evitts, 469 US at 401 (“when a State opts to act
in a field where its action has significant discretionary ele-
ments, it must nonetheless act in accord with the dictates of
the Constitution—and, in particular, in accord with the Due
Process Clause[.]”).
	        Like the language of the statutes discussed in Allen
and Greenholtz, ORS 163.105 (1985) uses mandatory lan-
guage that creates a presumption that the board “shall”
change the terms of the prisoner’s confinement to life with
the possibility of parole when the board makes the desig-
nated finding. Moreover, this court has previously held that
an Oregon parole release statute created a protected liberty
interest in being released on a date that has been set for
release. Stogsdill, 342 Or at 335-36.
	         The board makes little effort to counter petitioner’s
argument that he has a protected liberty interest in becoming
eligible for early release, except to suggest that the interest is
a step removed from being given a release date—and, thus,
“more tenuous” than the liberty interest that we identified
in Stogsdill. But that distinction appears to be immaterial
28	                                           Haynes v. Board of Parole

given our discussion of the applicable parole framework in
Janowski/Fleming v. Board of Parole, 349 Or 432, 245 P3d
1270 (2010). In Janowski, we undertook an extensive analy-
sis of the parole statutes and regulations that are applica-
ble to prisoners who committed aggravated murder during
the era in which petitioner here committed his crime. We
concluded that, under that statutory and regulatory frame-
work, once the board changes the terms of a prisoner’s con-
finement under ORS 163.105 (1985) to allow the possibility
of parole, the board must set—or must already have set—a
scheduled parole release date.9 Id. at 453. Janowski did not
analyze whether ORS 163.105 (1985) creates a protected
liberty interest in the change of an inmate’s confinement
terms, but its conclusion undermines the board’s sugges-
tion that a decision under ORS 163.105 (1985) to allow the
possibility of release does not necessarily result in a release
date, the only reason that the board offers for distinguish-
ing Stogsdill. We, thus, accept petitioner’s premise that ORS
163.105 (1985) creates a liberty interest within the meaning
of the Due Process Clause and, thus, that petitioner is enti-
tled to some measure of due process when the board denies
a request to change a prisoner’s terms of confinement.
         b.  Constitutionally sufficient process
	        The more challenging task for petitioner is to estab-
lish that a right to judicial review with the assistance of
adequate counsel is among the procedural protections that
the Due Process Clause demands when a liberty interest
in parole is at stake. The nature of the procedural protec-
tions that due process requires to vindicate a liberty inter-
est depends upon the nature of the liberty interest at issue.
See Swarthout, 562 US at 220. The United State Supreme
Court has already determined that, when the liberty inter-
est at issue is a state-created opportunity for parole, the
Due Process Clause guarantees no more than “minimal”
process, which is limited to an opportunity to be heard and
a statement of the reasons why parole was denied. Id. (citing
Greenholtz, 442 US at 16).
	9
      The parole “release date” referred to in Janowski is not a date on which
release is guaranteed, but it is a scheduled release date that may be postponed for
only three statutorily prescribed reasons. 349 Or at 457 (citing ORS 144.125(2)
(1985)).
Cite as 362 Or 15 (2017)	29

	        As petitioner acknowledges, Swarthout means that
a state satisfies the requirements of the Due Process Clause
without providing either a right to the assistance of counsel
in the murder-review process or a right to judicial review
of the board’s decision. Yet petitioner views the “minimal”
process that Swarthout prescribes for parole decisions as
essentially only a floor. According to petitioner, by enact-
ing statutes that grant the additional protection of judicial
review with the assistance of counsel, Oregon has made a
“meaningful opportunity” to pursue judicial review part of
the process to which petitioner is entitled under the Due
Process Clause.
	        As support for his theory that a state statute can
expand the “minimal” protections that the Due Process
Clause otherwise requires when a state denies parole, peti-
tioner cites only the well established principle that a stat-
ute can create the kind of interest in liberty (or property)
to which due process protections will apply. See Wolff v.
McDonnell, 418 US 539, 557, 94 S Ct 2963, 41 L Ed 2d 935
(1974) (explaining that statute granting prisoners a right
to “good time” that could be forfeited only for serious misbe-
havior created an “interest” that “is sufficiently embraced
within Fourteenth Amendment ‘liberty’ to entitle [prisoners]
to those minimum procedures appropriate under the circum-
stances and required by the Due Process Clause”); see also
Stogsdill, 342 Or at 336 (Oregon statutes directing parole
board to set release date for prisoner “created a protected
liberty interest, which required the board to provide him
with some process.”). But whether a statute can create an
interest in liberty or property that is protected by the Due
Process Clause is a separate inquiry from whether a statu-
tory process for protecting that interest becomes part of the
procedures that the Due Process Clause requires in order to
protect the interest. See Swarthout, 562 US at 219 (describ-
ing the two-stage inquiry under the Due Process Clause).
	        Nevertheless, petitioner’s theory is reminiscent of
the reasoning that led the United States Supreme Court to
conclude in Evitts that, if a state grants a right to appeal
criminal convictions, then the Due Process Clause precludes
the state from denying that right on the basis of appointed
counsel’s failure to meet a deadline. 469 US at 396. The
30	                                            Haynes v. Board of Parole

defendant in Evitts appealed his criminal conviction, but
the appeal was dismissed when his retained lawyer failed
to file a required “statement of appeal.” The defendant then
sought federal habeas corpus relief, contending that the dis-
missal of his appeal for an omission that was entirely due to
his lawyer’s ineffective representation violated his constitu-
tional right to due process. The state argued that, because
states are under no constitutional imperative to provide a
right to appeal criminal convictions,10 “whatever a state
does or does not do on appeal—whether or not to have an
appeal and if so, how to operate it—is of no due process con-
cern to the Constitution.” Id. at 400.
	         The Court rejected the state’s argument, explain-
ing that, although the defendant’s right to an appeal process
was purely a statutory right, once a state creates a right to
appeal that is “an integral part of the * * * system for finally
adjudicating the guilt or innocence of a defendant,” it must
decide those appeals using procedures that comport with the
protections of the Fourteenth Amendment. Id. at 393 (quot-
ing Griffin, 351 US at 18-20). The Court then held that those
constitutionally required procedures included “the effective
assistance of an attorney” to assist on direct appeal. Evitts,
469 US at 396. Applying that rule, the Court concluded that
the state could not deny the defendant’s appeal based on
what was, in effect, a violation of his due process right to the
effective assistance of counsel on direct appeal. Id. at 400.
	         At first glance, Evitts could be taken to support peti-
tioner’s theory that, for any statutory grant of the right to
appeal a decision affecting criminal defendants, there is a
due process right to pursue that process with the assistance
of counsel. Other decisions clarify, however, that the Evitts
rule reaches no further than the circumstances of Evitts—a
direct appeal process that is an integral part of the state’s
system for adjudicating guilt or innocence. For example,
although a state may also allow a discretionary appeal to the
highest court, in addition to an appeal as of right to challenge
a conviction, there is no due process right to pursue that
	10
        As the court explained in Evitts, it had long ago “held that the Constitution
does not require States to grant appeals as of right to criminal defendants seek-
ing to review alleged trial court errors.” 469 US at 393 (citing McKane v. Durston,
153 US 684, 14 S Ct 913, 38 L Ed 867 (1894)).
Cite as 362 Or 15 (2017)	31

discretionary appeal with the assistance of counsel. Ross v.
Moffitt, 417 US 600, 610, 94 S Ct 2437, 41 L Ed 2d 341 (1974).
Applying that rule in a later case, Wainwright v. Torna, 455
US 586, 587-88, 102 S Ct 1300, 71 L Ed 2d 475 (1982), the
Court held that a criminal defendant whose retained law-
yer failed to file a timely petition for discretionary review
in the state’s highest court had no due process right to pur-
sue review with the assistance of counsel and, thus, no due
process right to a delayed opportunity for review. Similarly,
in Pennsylvania v. Finley, 481 US 551, 555, 107 S Ct 1990,
95 L Ed 2d 539 (1987), the Court held that, although a state
may allow a process for collateral challenges to a conviction
(such as a post-conviction relief act), the defendant has no
constitutional right to pursue that process with the assis-
tance of counsel. As the Court explained in Finley, “[s]tates
have no obligation to provide this avenue of relief, and when
they do, the fundamental fairness mandated by the Due
Process Clause does not require that the State supply a law-
yer as well.” Id. at 557 (internal citation omitted).
	        As already emphasized, states have no constitu-
tional obligation to provide for judicial review of parole deci-
sions. See Swarthout, 562 US at 220-21. Thus, when a state
provides a statutory process for judicial review of a parole
decision, inmates have no due process right to be assisted
by adequate counsel before the petition for review is denied.
See Finley, 481 US at 555; Wainright, 455 US at 587-88.
	        That answer is not changed by Oregon’s adoption of
a statutory right to counsel to assist with judicial review, in
addition to a statutory process for judicial review. Finley pro-
vides the most pertinent guidance on this point. In Finley,
a prisoner whose murder conviction had been affirmed
on direct appeal sought relief under Pennsylvania’s Post
Conviction Hearing Act, which afforded a statutory right
to appointed counsel to assist with the process. Instead of
pursuing the prisoner’s claim, his appointed counsel advised
the court that he saw no merit to the claim, and the post-
conviction court dismissed the case. On review, the state
appellate court held that the attorney’s performance failed to
satisfy the standard that the Due Process Clause demands
when counsel is appointed to assist with a direct criminal
appeal and, therefore, that the dismissal of the prisoner’s
32	                                           Haynes v. Board of Parole

case violated his constitutional right to the effective assis-
tance of counsel.11 481 US at 553-54.
	        In the Supreme Court, the prisoner relied on Evitts
for the proposition that a statutory right to counsel must be
equivalent to the due process right to counsel, but the Court
disagreed. 481 US at 557-58. As the Court explained:
    “the fact that the defendant has been afforded assistance
    of counsel in some form does not end the inquiry for fed-
    eral constitutional purposes. Rather, it is the source of that
    right to a lawyer’s assistance, combined with the nature of
    the proceedings, that controls the constitutional question.”
Id. at 556. The Court emphasized that the nature of the
proceeding—a collateral challenge to a criminal conviction—
is “not part of the criminal proceeding itself,” that “[s]tates
have no obligation to provide this avenue of relief, and [that]
when they do, the fundamental fairness mandated by the
Due Process Clause does not require that the State supply a
lawyer as well.” Id. at 557 (internal citation omitted). Given
the nature of the proceedings, the Court concluded that the
only source of the right to counsel in Finley was state law
and, accordingly, it rejected the state court’s conclusion that
dismissing the prisoner’s case would violate his rights under
the Due Process Clause. Id. at 559.
	        Here, too, the proceeding—judicial review of a board
decision regarding the possibility of parole—is not part of
the criminal proceeding itself, is not an avenue of relief that
the state has a constitutional obligation to provide, and is
not a proceeding for which, when the state provides it, the
Due Process Clause requires the state to provide a lawyer
as well. Thus, the source of petitioner’s right to counsel is
purely the state’s decision to supply petitioner with a lawyer.
Given that source of the right to counsel, and the nature
of the judicial review proceeding at issue, we conclude that
petitioner has no due process right to be assisted by ade-
quate counsel before his petition for review is denied.
	11
      The lawyer in Finley had failed to comply with procedures that the
Supreme Court prescribed to assure that, when a criminal defendant’s appointed
counsel concludes there is no merit to the direct appeal, the defendant’s constitu-
tional right to counsel on direct appeal is, nevertheless, protected. See Anders v.
California, 386 US 738, 87 S Ct 1396, 18 L Ed 2d 493 (1967).
Cite as 362 Or 15 (2017)	33

                    III. CONCLUSION
	        As a matter of state law, petitioner’s right to judi-
cial review of the board’s decision is strictly contingent
upon filing a petition for review within the 60-day deadline.
Allowing petitioner to pursue review outside of the jurisdic-
tional time limit is not an appropriate remedy to address a
denial of his statutory right to counsel. Nor is he entitled to
that relief under the Due Process Clause, given the nature
of the judicial review proceeding.
	       The order of dismissal of the Court of Appeals is
affirmed.